[Cite as Ciganik v. York, 2013-Ohio-5834.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


EARLEENE CIGANIK,                               :        OPINION

                 Plaintiff-Appellant,           :
                                                         CASE NO. 2013-P-0018
        - vs -                                  :

ROBERT YORK,                                    :

                 Defendant-Appellee.            :


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2011 CV
01458.

Judgment: Reversed and remanded.


Joel A. Holt and James E.J. Ickes, Williams, Welser, Kratcoski & Can, L.L.C., 11 South
River Street, Suite A, Kent, OH 44240 (For Plaintiff-Appellant).

Martha L. Allee and Carolyn M. Cappel, Weston Hurd LLP, The Tower at Erieview,
1301 E. 9th Street, Suite 1900, Cleveland, OH 44114 (For Defendant-Appellee).



COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Earleene Ciganik (“Mrs. Ciganik”), appeals from the February 4,

2013 judgment of the Portage County Court of Common Pleas, granting appellee,

Robert York’s (“Pastor York”), motion for summary judgment.

        {¶2}     Mrs. Ciganik, a woman in her eighties, was a 50-year member of First

Baptist Church of Streetsboro. In 2010, Pastor York was hired as the new church

pastor.     Mrs. Ciganik began to disagree with the direction of the church.           She
communicated her disagreement over various matters, including church doctrine,

governance, and finances, with other church members, administrative staff, and Pastor

York.

        {¶3}   As a result, on April 10, 2011, Pastor York gave Mrs. Ciganik a letter

maintaining that she had committed offenses against him and the church, including a

statement that she had attempted to steal church property, specifically a picture of the

former pastor. Mrs. Ciganik was informed that a disciplinary meeting would be held the

following week, in accordance with church policy. According to Mrs. Ciganik, Pastor

York advised her that her membership would be taken away and that she would not be

permitted back in the church.

        {¶4}   Nevertheless, on April 17, 2011, Mrs. Ciganik went to First Baptist Church

for Sunday worship. However, at the direction of Pastor York, police removed Mrs.

Ciganik from church property. Pastor York later read the April 10, 2011 letter to the

congregation, which contained the charges against Mrs. Ciganik, including the fact that

she had attempted to steal church property. Two days later, Pastor York sent Mrs.

Ciganik a letter, indicating that a vote was conducted and that her church membership

was revoked.

        {¶5}   On November 8, 2011, Mrs. Ciganik filed a complaint against Pastor York

alleging defamation per se and intentional infliction of emotional distress. Pastor York

filed an answer the next month.

        {¶6}   Pastor York later indicated in his deposition that Mrs. Ciganik’s claims

against him stem from her church membership and that his alleged unkind acts relate to

ecclesiastical matters, outside of the court’s jurisdiction. On August 21, 2012, Pastor




                                            2
York filed a motion to dismiss for lack of subject matter jurisdiction, or in the alternative,

for summary judgment.

       {¶7}   Thereafter, Mrs. Ciganik filed a brief in opposition on November 14, 2012.

Mrs. Ciganik maintained that the trial court has jurisdiction to hear her claims, and

because there are genuine issues of material fact remaining for a jury to decide, she

requested that Pastor York’s motion be denied in its entirety.

       {¶8}   In her affidavit attached to her brief in opposition, Mrs. Ciganik averred

she was intimidated and harassed by Pastor York and by other church members at his

direction. As a result of the harassment, Mrs. Ciganik stated: “I can’t sleep, am nervous

and anxious, have been sick to my stomach and feel isolated. I have felt depressed

and sad.” She denied stealing the picture of the former pastor from a church wall.

Rather, Mrs. Ciganik indicated she only wished to move the picture from its new

“hidden” spot, back to its original, more visible location.

       {¶9}   Also attached to Mrs. Ciganik’s brief in opposition was an affidavit from

her daughter, Linda Smith (“Smith”). Smith averred that she witnessed her mother

being intimidated and harassed by Pastor York and other church members. Since then,

Smith stated her mother has become withdrawn, isolated, sad, anxious, and nervous.

On one occasion, Smith saw a church member accuse her mother of trying to steal the

picture of the former pastor. Smith said she and her mother told various members to

stop the harassment.

       {¶10} On December 6, 2012, Pastor York filed a reply brief in support of his

motion to dismiss for lack of subject matter jurisdiction or, in the alternative, for

summary judgment. Later that month, Mrs. Ciganik filed a sur-reply brief in opposition.




                                              3
       {¶11} On February 4, 2013, the trial court granted Pastor York’s motion for

summary judgment. The court held that it has no jurisdiction to determine the claims of

defamation per se and intentional infliction of emotional distress because the actions

qualify as ecclesiastical matters. Mrs. Ciganik filed an appeal and raises the following

assignments of error:

       {¶12} “[1.] The Trial Court erred as a matter of law when it determined that it

lacked jurisdiction to hear and determine Mrs. Ciganik’s purely secular defamation per

se and IIED claims in contravention of existing Ohio precedent.

       {¶13} “[2.] The Trial Court erred as a matter of law when it improperly found that

York possessed a qualified privilege despite finding a lack of jurisdiction and when the

record is replete with issues of fact concerning whether York was entitled to the defense

of qualified privilege and whether York acted with actual malice.

       {¶14} “[3.] The Trial Court, by abdicating its jurisdiction, violated Mrs. Ciganik’s

right to a meaningful remedy under Ohio’s Constitution and her right to due process of

law [under] the Fourteenth Amendment.”

       {¶15} We are called upon to determine whether the nature of Mrs. Ciganik’s

claims for defamation per se and intentional infliction of emotional distress is

ecclesiastical or secular. Upon review, we find her first assignment of error dispositive

of this appeal.

       {¶16} This case involves the granting of a motion for summary judgment. This

court recently stated in Meloy v. Circle K Store, 11th Dist. Portage No. 2012-P-0158,

2013-Ohio-2837, ¶5-6:




                                            4
       {¶17} “Summary judgment is a procedural tool that terminates litigation and thus

should be entered with circumspection. Davis v. Loopco Industries, Inc., 66 Ohio St. 3d
64, 66 * * * (1993). Summary judgment is proper where (1) there is no genuine issue of

material fact remaining to be litigated; (2) the movant is entitled to judgment as a matter

of law; and (3) it appears from the evidence that reasonable minds can come to but one

conclusion, and, viewing the evidence in the non-moving party’s favor, that conclusion

favors the movant. See, e.g., Civ.R. 56(C).

       {¶18} “When considering a motion for summary judgment, the trial court may not

weigh the evidence or select among reasonable inferences.             Dupler v. Mansfield

Journal Co., 64 Ohio St. 2d 116, 121 * * * (1980). Rather, all doubts and questions must

be resolved in the non-moving party’s favor. Murphy v. Reynoldsburg, 65 Ohio St. 3d
356, 359 * * * (1992). Hence, a trial court is required to overrule a motion for summary

judgment where conflicting evidence exists and alternative reasonable inferences can

be drawn. Pierson v. Norfork Southern Corp., 11th Dist. Ashtabula No. 2002-A-0061,

2003-Ohio-6682, ¶36. In short, the central issue on summary judgment is, ‘whether the

evidence presents sufficient disagreement to require submission to a jury or whether it

is so one-sided that one party must prevail as a matter of law.’ Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-252 * * * (1986). On appeal, we review a trial court’s

entry of summary judgment de novo. Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102,

105 * * * (1996).” (Parallel citations omitted.)

       {¶19} “‘It is well-settled that American courts will steadfastly decline to interfere

in church disputes over doctrinal or spiritual matters.’” Hudson Presbyterian Church v.

Eastminster Presbytery, 9th Dist. Summit No. 24279, 2009-Ohio-446, ¶10, quoting




                                              5
Winston v. Second Baptist Missionary Church of Lorain, 9th Dist. Lorain No.

96CA006588, 1997 Ohio App. LEXIS 4129, *5 (Sept. 10, 1997). “A court may decide a

church dispute, however, if it does not require that the court ‘delve into areas of church

dogma’ or interpret doctrinal beliefs.” Id. “A court may exercise its jurisdiction over a

church dispute if it is able to resolve the dispute by employing neutral principles of law.”

See Id.; Jones v. Wolf, 443 U.S. 595, 602-04 (1979); State ex rel. Morrow v. Hill, 51
Ohio St. 2d 74, 80 (1977); Serbian Orthodox Church of Congregation of St. Demetrius of

Akron v. Kelemen, 21 Ohio St. 2d 154, 158 (1970). “The fact that a trial court’s decision

will have implications for a religious entity is not a per se indication that the trial court

lacks jurisdiction over the matter.” Hudson Presbyterian at ¶11, citing Winston at *2.

       {¶20} “Generally, civil courts lack jurisdiction to hear ecclesiastical disputes

within a church, although courts may hear church disputes that are secular in nature.”

Slavic Full Gospel Church, Inc. v. Vernyuk, 8th Dist. Cuyahoga No. 97158, 2012-Ohio-

3943, ¶16, citing Watson v. Jones, 80 U.S. 679 (1872); Serbian E. Orthodox Diocese v.

Milivojevich, 426 U.S. 696 (1976).

       {¶21} In determining whether courts have jurisdiction over church disputes,

courts must first look at whether the church is hierarchical or congregational. Slavic Full

Gospel, supra, at ¶17. Civil courts generally lack jurisdiction to hear church disputes if

the church is hierarchical. Id., citing Tibbs v. Kendrick, 93 Ohio App. 3d 35, 42 (8th

Dist.1994). However, civil courts have jurisdiction over certain matters if the church is

congregational. Id. Thus, if the church is congregational, courts must next determine

whether the nature of the dispute is ecclesiastical or secular. Slavic Full Gospel at ¶18,

citing Tibbs at 43.




                                             6
       {¶22} In this case, First Baptist Church of Streetsboro is an Ohio non-profit

corporation. Therefore, the church is congregational, thereby invoking the jurisdiction of

the trial court over certain matters. See Slavic Full Gospel at ¶17, citing Tibbs at 42.

       {¶23} Next, we must review Mrs. Ciganik’s complaint to determine whether her

claims require determination of ecclesiastical or secular issues. See Slavic Full Gospel

at ¶18, citing Tibbs at 43.

       {¶24} Courts properly decline jurisdiction on “purely ecclesiastical” grounds such

as appointing or removing pastors and inquiring into church finances.            See, e.g.,

Robinson v. Freedom Faith Missionary Baptist Church, 2d Dist. Montgomery No. 20232,

2004-Ohio-2607; McDaniel v. Phelps, 1st Dist. Hamilton No. C-010744, 2003-Ohio-41;

Tibbs, supra. “[T]he First Amendment has been generally interpreted to mean that

courts are barred from inquiring into purely ecclesiastical questions and from resolving

disputes over church doctrines and practices.” Potts v. Catholic Diocese, 159 Ohio

App.3d 315, 2004-Ohio-6816, ¶21 (7th Dist.), citing Presbyterian Church v. Mary

Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 447 (1969).

       {¶25} On the other hand, courts retain jurisdiction on “purely secular” matters,

i.e., non-doctrinal disputes which can be resolved by employing neutral principles of

law. Hudson Presbyterian, supra, at ¶10. Defamation per se is a legal issue that is

purely secular in nature and can be resolved by applying neutral principles of law. See

McWreath v. Cortland Bank, 11th Dist. Trumbull No. 2010-T-0023, 2012-Ohio-3013,

¶42-43 (holding that defamation per se occurs when a statement is defamatory on its

face, consisting of words which import an indictable criminal offense involving moral

turpitude or infamous punishment, impute some loathsome or contagious disease which




                                             7
excludes one from society or tend to injure one in his trade or occupation.) Thus,

defamation per se is a clearly delineated set of statements that secular courts have

determined are intrinsically defamatory.

       {¶26} Upon review, we find Mrs. Ciganik’s two claims, defamation per se (based

upon an indictable criminal offense involving moral turpitude) and intentional infliction of

emotional distress (based upon the defamation), are secular.         Therefore, basic tort

principles apply.    See, e.g., Bennett v. Evangelical Lutheran Church in America,

Southern Ohio Synod, 97 Ohio App. 3d 786, 791 (10th Dist.1994). Simply because one

of the parties includes a religious figure does not necessarily make the matter

ecclesiastical.   Id., citing Fairborn Church of God and Salzgaber v. First Christian

Church, 65 Ohio App. 3d 368 (4th Dist.1989).

       {¶27} The record in this case establishes that Mrs. Ciganik’s claims are

governed by clearly defined principles of secular law and do not require an

interpretation or decision involving church doctrinal matters. Accordingly, Mrs. Ciganik’s

claims are not “purely ecclesiastical” and are within the jurisdiction of the trial court.

Therefore, since the issues here are secular, the trial court erred in granting Pastor

York’s motion for summary judgment after determining that it lacked subject matter

jurisdiction to hear this case.

       {¶28} Mrs. Ciganik’s first assignment of error has merit.

       {¶29} Given the disposition of her first assignment of error, we find the remaining

assignments of error moot. App.R. 12(A)(1)(c).




                                             8
      {¶30} The judgment of the Portage County Court of Common Pleas is reversed

and the matter is remanded for further proceedings consistent with this opinion. It is

ordered that appellee is assessed costs herein taxed.     The court finds there were

reasonable grounds for this appeal.



DIANE V. GRENDELL, J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                          9